UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2222


YURI J. STOYANOV,

                    Plaintiff - Appellant,

             v.

CARLOS DEL TORO, Secretary of the Navy United States Department of the Navy;
JAMES H. KING, Individually and in his Official Capacity as the Head of Code 70
Carderock Division Naval Surface Warfare Center; KEVIN M. WILSON,
Individually and in his Official Capacity as the Head of Code 74 Carderock Division
Naval Surface Warfare Center; DAVID L. MAYO, Individually and in his Official
Capacity as the Head of Code 743 Carderock Division Naval Surface Warfare
Center; MARK THOMAS, Individually and in his Official Capacity as EEO Chief
and Commander of Code 00 Carderock Division Naval Surface Warfare Center;
DAVID CARON, Individually and in his Official Capacity as Assistant Counsel
Code 39 Carderock Division Naval Surface Warfare Center; JACK K.
TEMPLETON, Individually and in his Official Capacity as Head of Code 20
Carderock Division Naval Surface Warfare Center; KENNETH GOLDMAN,
Individually and in his Official Capacity as Head of Code 71 Carderock Division
Naval Surface Warfare Center; CATHERINE L. KESSMEIER, Individually and in
her Official Capacity as Counsel of Code 004 Carderock Division Naval Surface
Warfare Center; KENNETH FORMAN, Individually and in his Official Capacity as
Head of Code 73 Carderock Division Naval Surface Warfare Center; SAM HAN,
Individually and in his Official Capacity as Head of Code 74 Carderock Division
Naval Surface Warfare Center; CIRO MINOPOLI, Individually and in his Official
Capacity as Head of Code 75 Carderock Division Naval Surface Warfare Center;
WILLIAM SNYDER, Individually and in his Official Capacity as Head of Code 20
Carderock Division Naval Surface Warfare Center; M. WADE, Individually and in
his Official Capacity as Head of Code 21 Carderock Division Naval Surface Warfare
Center; M. J. BABERICH, Individually and in her Official Capacity as Head of Code
64 Carderock Division Naval Surface Warfare Center; BRUCE CROCK,
Individually and in his Official Capacity as Head of Code 741 Carderock Division
Naval Surface Warfare Center; WILLIAM MARTIN, Individually and in his Official
Capacity as Head of Code 722 Carderock Division Naval Surface Warfare Center;
CHARLES R. REEVES, Individually and in his Official Capacity as Product Area
Director of Code 09 Carderock Division Naval Surface Warfare Center; L.
MURPHY, Individually and in his Official Capacity as Head of Code 22 Carderock
Division Naval Surface Warfare Center; DAVID WINTER, Former Secretary of the
Navy U.S. Department of the Navy; GARY ROGHEAD, Individually and in his
Official Capacity as Chief of Navy Operations; ARCHER MACY, Individually and
in his Official Capacity as Commander of NSWC; PAUL E. SULLIVAN,
Individually and in his Official Capacity as Commander of SEA 00; MERRICK B.
GARLAND, Attorney General; ROBERT K. HUR, U.S. Attorney; MARGARET W.
LONG, Individually and in her Official Capacity as Administrative/Technical
Specialist Code 39; GARY M. JEBSEN, Individually and in his Official Capacity as
the Head of Code 70; GARTH JENSEN, Individually and in his Official Capacity as
Deputy Head of Code 70; MIKE MULLEN, Individually and in his Official Capacity
as Chief of Naval Operations; ELAINE B. MCKINNEY, Individually and in her
Official Capacity as Deputy EEO Chief Code 004; WAYNE WEIKERT,
Individually and in her Official Capacity as the Head of Code 70; CHRIS D.
MEYER, Individually and in her Official Capacity as EEO Chief and Commander
of Code 00; JEROME CARRUBBA, Individually and in his Official Capacity as
Security Manager of Code 03; NEACLESA ANDERSON, Individually and in her
Official Capacity as general Counsel of Code 04; JOSEPH VIGNALLI, Individually
and in his Official Capacity as the Head of Code 7204; PAUL SHANG, Individually
and in his Official Capacity as the Head of Code 707; SUN HAN, Individually and
in his Official Capacity as the Head of Code 74; ROBERT WINGO, Individually
and in his Official Capacity as the Head of Code 7502; ROBERT KOLLARS,
Individually and in his Official Capacity as the Head of Code 7102; JAMES
SHANNON, Individually and in his Official Capacity as Chief of NSWC; KEVIN
MCCOY, Individually and in his Official Capacity as Chief of NAVSEA; GARY
ROUGHHEAD, Individually and in his Official Capacity as Chief of Naval
Operations; BARBARA REDINGER, Individually and in her Official Capacity as
Security Manager Code 40; E. CAHILL, Ms., Individually and in her Official
Capacity as Head of Workforce Relations Branch Code 39,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Senior District Judge. (1:09-cv-03479-CCB)


Submitted: April 26, 2022                                      Decided: April 28, 2022



                                           2
Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Yuri J. Stoyanov, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       Yuri J. Stoyanov seeks to appeal the district court’s orders (1) denying Stoyanov’s

self-styled “Fifth Urgent Motion for Discovery, Depositions of Witnesses/Defendants and

Criminal Investigation into Federal Crimes” (“Fifth Motion”); (2) denying reconsideration

of the court’s order denying the Fifth Motion; and (3) granting Stoyanov’s motion for

extension of time to respond to Defendants’ dispositive motion, but denying his motion to

transfer. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders Stoyanov seeks

to appeal are neither final orders nor appealable interlocutory or collateral orders.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             4